In a paternity proceeding, the appeal is from an order of filiation and support of the Family Court, Nassau County, entered December 30, 1976, after a nonjury trial. Order reversed, on the law and the facts, without costs or disbursements, and proceeding dismissed. Since the petitioner did not negate access by everyone but the appellant during the critical time of possible concep*860tion, the evidence of paternity was not clear, convincing and entirely satisfactory. Martuscello, J. P., Latham, Shapiro and O’Connor, JJ., concur.